— In an action to recover on a guarantee of promissory notes, the defendant Robert Feitlowitz appeals from an order of the Supreme Court, Dutchess County (Green, J.), dated May 8, 1985, which denied his motion to vacate a default judgment which had been entered against him.
Order affirmed, with costs.
Special Term did not abuse its discretion in denying the defendant Feitlowitz’s motion to vacate the default judgment against him. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.